DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed September 1, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on September 1, 2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claim 20 is currently printed on the Applicant Argument/Remarks filed September 1, 2021. The following amendment to include claim 20 on the proper claim set.
Add the following claim:
20. (original) The non-transitory computer-readable storage medium of claim 16, further storing program code executable by the processor to: receive a subsequent NDEF message at the second power level, wherein respective message contents of the NDEF message and the subsequent NDEF message are identical; store one or more portions of the NDEF message that was correctly received; and determine whether the message content has been acquired, in entirety, based on a comparison of one or more portions of the subsequent NDEF message that was correctly received to the stored one or more portions of the NDEF message that was correctly received.
Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of an apparatus and method for receiving via an NFC reader, a message from a contactless card and determining how much of the message was correctly received by performing a checksum calculation and additionally teaches adjusting the power based on the distance between the NFC reader and the contactless card, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed apparatus comprising: one or more processors operable to execute stored instructions that, when executed, cause the one or more processors to receive a message from a contactless card via a near field communication (NFC) reader; determine how much of the message was correctly received by performing a checksum calculation, wherein the checksum calculation is 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 5, 2021